UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:1-32610 ENTERPRISE GP HOLDINGS L.P. (Exact name of Registrant as Specified in Its Charter) Delaware 13-4297064 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 1100 Louisiana Street, 10th Floor Houston, Texas 77002 (Address of Principal Executive Offices, Including Zip Code) (713) 381-6500 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ There were 139,194,631 Units of Enterprise GP Holdings L.P. outstanding at August 1, 2010.Our Units trade on the New York Stock Exchange under the ticker symbol “EPE.” Table of contents ENTERPRISE GP HOLDINGS L.P. TABLE OF CONTENTS Page No. PART I.FINANCIAL INFORMATION. Item 1. Financial Statements. Unaudited Condensed Consolidated Balance Sheets 2 Unaudited Condensed Statements of Consolidated Operations 3 Unaudited Condensed Statements of Consolidated Comprehensive Income 4 Unaudited Condensed Statements of Consolidated Cash Flows 5 Unaudited Condensed Statements of Consolidated Equity 6 Notes to Unaudited Condensed Consolidated Financial Statements: 1.Partnership Organization and Basis of Presentation 9 2.General Accounting Matters 11 3.Equity-based Awards 13 4.Derivative Instruments, Hedging Activities and Fair Value Measurements 17 5.Inventories 25 6.Property, Plant and Equipment 26 7.Investments in Unconsolidated Affiliates 28 8.Business Combinations 30 9.Intangible Assets and Goodwill 33 10.Debt Obligations 36 11.Equity and Distributions 39 12.Business Segments 42 13.Related Party Transactions 46 14.Earnings Per Unit 50 15.Commitments and Contingencies 50 16.Significant Risks and Uncertainties 53 17.Supplemental Cash Flow Information 54 18.Condensed Parent Company Financial Information 55 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 60 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 86 Item 4. Controls and Procedures. 88 PART II.OTHER INFORMATION. Item 1. Legal Proceedings. 89 Item 1A. Risk Factors. 89 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 91 Item 3. Defaults upon Senior Securities. 91 Item 4. (Removed and Reserved). 91 Item 5. Other Information. 91 Item 6. Exhibits. 92 Signatures 99 1 Table of contents PART I.FINANCIAL INFORMATION. Item 1.Financial Statements. ENTERPRISE GP HOLDINGS L.P. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in millions) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts and notes receivable – trade, net of allowance for doubtful accounts of $17.5 at June 30, 2010 and $16.8 at December 31, 2009 Accounts receivable – related parties Inventories Prepaid and other current assets Total current assets Property, plant and equipment, net Investments in unconsolidated affiliates Intangible assets, net of accumulated amortization of $858.7 at June 30, 2010 and $795.0 at December 31, 2009 Goodwill Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Current maturities of long-term debt $ $ Accounts payable – trade Accounts payable – related parties Accrued product payables Accrued interest Other current liabilities Total current liabilities Long-term debt (see Note 10) Deferred tax liabilities Other long-term liabilities Commitments and contingencies Equity: (see Note 11) Enterprise GP Holdings L.P. partners’ equity: Limited Partners: Units (139,194,631 Units outstanding at June 30, 2010 and 139,191,640 Units outstanding at December 31, 2009) General partner ** ** Accumulated other comprehensive loss ) ) Total Enterprise GP Holdings L.P. partners’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. ** Amount is negligible. 2 Table of contents ENTERPRISE GP HOLDINGS L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED OPERATIONS (Dollars in millions, except per unit amounts) For the Three Months For the Six Months Ended June 30, Ended June 30, 2009* 2009* Revenues: Third parties $ Related parties Total revenues (see Note 12) Costs and expenses: Operating costs and expenses: Third parties Related parties Total operating costs and expenses General and administrative costs: Third parties Related parties Total general and administrative costs Total costs and expenses (see Note 12) Equity in income of unconsolidated affiliates Operating income Other income (expense): Interest expense ) Interest income Other, net ) ) Total other expense, net ) Income before provision for income taxes Provision for income taxes ) Net income Net income attributable to noncontrolling interests ) Net income attributable to Enterprise GP Holdings L.P. $ Allocation of net income attributable to Enterprise GP Holdings L.P.: Limited partners $ General partner $
